PER CURIAM.
Gary Todd Washington, Sr. ("Movant") appeals from the judgment of the circuit court denying his pro se motion to reopen his Missouri Supreme Court Rule 24.035 (2008) motion for post-conviction relief ("Motion to Reopen"), which was denied by the motion court without an evidentiary hearing in 2008. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Missouri Supreme Court Rule 84.16(b) (2018).